[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence        : July 24, 1992 Date of Application     : July 27, 1992 Date Application Filed  : July 30, 1992 Date of Decision        : January 26, 1993
Application for review of sentence imposed by the Superior Court, Judicial District of Waterbury, Docket No. CR4-195096;
Theresa M. Dalton, Esq., Assistant Public Defender, for Petitioner.
Maureen Keegan, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
BY THE DIVISION:
Following a jury trial, the petitioner was convicted of violation of Connecticut General Statutes Section 21a-277(a), Possession of Narcotics with Intent to Sell and Connecticut General Statutes Section 21a-277(b), Possession of Marijuana with Intent to Sell.
He was sentenced to 10 years, execution suspended after 6 years, 3 years probation on the narcotics charge, and 6 years, concurrent on the marijuana count for a total effective sentence of 20 years, execution suspended after 6 years, with probation for 3 years.
The offenses occurred on June 25, 1991, when the petitioner was 20 years of age. In investigation of a report that narcotics were being sold the police approached the petitioner, who was found to be in possession of 9 bags of marijuana and 30 bags of crack cocaine.
The petitioner had been previously convicted of Possession of Narcotics in 1989 and sentenced to a term of 3 years. He was on parole from that sentence when these present crimes occurred. That was his only adult drug related offense.
The Division has reviewed this petition in accordance with the standards of review set out in the Connecticut Practice Book, Section 942.
Given the past record of the petitioner and his continuing pattern of criminal behavior, the sentence imposed is clearly neither unfair nor disproportionate. Indeed, it could be characterized as quite fair. It is affirmed.
Klaczak, J. Purtill, J. Norko, J.
Purtill, Klaczak and Norko, J.s, participated in this decision. CT Page 2227